                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 BRANDON L JOHNSON,                                   )
                                                      )
                                  Plaintiff,          )
                                                      )
                        v.                            )      Case No. 4:19-09009-MC-RK
                                                      )
 BRIAN KERNS,                                         )
                                                      )
                                  Defendant.          )
                     ORDER GRANTING LEAVE TO FILE OUT OF TIME
          Before the Court is Plaintiff’s response to this Court’s order to show cause. (Doc. 6.) In a
prior order, this Court found Defendant in contempt for failing to comply with a subpoena and
ordered him to attend a deposition and pay Plaintiff’s reasonable fees and costs. (Doc. 4.) The
order also required Plaintiff to file a deposition notice in this Court specifying the time and place
of the deposition and allowed him to file a motion detailing his fees and costs within 14 days after
the deposition. Plaintiff failed to do so, however. The Court then issued a show-cause order to
Plaintiff. In his show-cause response, which is now before the Court, Plaintiff moved for leave to
file his deposition notice and a motion to detail his fees, costs, and expenses out of time. Defendant
did not file suggestions in opposition to the motion for leave contained in Plaintiff’s show-cause
response within the time to do so, and the motion is ready for decision.
          The Court may extend a deadline “for good cause . . . after the time expires if the party
failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Excusable neglect is an
equitable concept that requires the Court to take into account “all relevant circumstances
surrounding the party’s omission,” including (1) the danger of prejudice to the opposing party; (2)
the length of the delay and its potential impact on judicial proceedings; (3) the reason for the delay,
including whether it was within the reasonable control of the movant; and (4) whether the movant
acted in good faith. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395
(1993).     Generally, excusable neglect must be attributable to negligence, not ignorance or
carelessness on the part of an attorney. Noah v. Bond Cold Storage, 408 F.3d 1043, 1045
(8th Cir. 2005).
          Plaintiff argues that his neglect was excusable because his counsel was focused on
preparing for the deposition and handling other matters, and because there would be no prejudice
to any party. After considering the above factors and the circumstances of this case, the Court
finds the neglect to be excusable. Plaintiff’s failure to meet the Court’s deadlines appears to have
resulted in no prejudice, and the Court believes the neglect was due to negligence, not carelessness
or bad faith.
        Accordingly, it is ORDERED that:
    1. Plaintiff’s motion is GRANTED. (Doc. 6.) Plaintiff may file his deposition notice and
        motion detailing his costs, fees, and expenses within seven days of this Order, per this
        Court’s Local Rule 15.1(b).
    2. Defendant may then file suggestions in opposition to the reasonableness of the request for
        costs, fees, and expenses in this Court within 14 days after the motion is filed, per this
        Court’s Local Rule 7.0(c).
        The Court directs the Clerk’s office to mail a copy of this Order to Defendant at his last
known address:
        Brian Matthew Kerns
        834 S. Highland Ave.
        Joplin, Missouri 64801
        IT IS SO ORDERED.

                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

DATED: October 21, 2019




                                                 2
